DETAILED ACTION
This Notice of Allowance is sent in response to Applicant’s Communication filed on February 22, 2022.

DISPOSITION OF CLAIMS
Claims 1-6 and 10-13 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 1-6 and 10-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 1 regarding a multi-cylinder internal combustion engine wherein the collar includes a flange portion that is exposed to an outer side of the shared base opposite the intake manifold, and an annular projection is formed on the shared base in a position opposing the flange portion, and wherein a through-hole for a bolt is formed in the flange-shaped joint portion, and (((a separate collar is inserted into the through-hole such that one end thereof contacts the flange portion and another end thereof contacts a head portion of the bolt))), in combination with the remaining limitations set forth respectively in Claim 1 are not disclosed nor taught by the prior art. (((Emphasis added on inventive steps limitations)))
The limitations set forth in independent Claim 10 regarding a multi-cylinder internal combustion engine wherein a first collar is inserted into the through-hole such that one end of the first collar contacts the flange portion and another end the first collar contacts a head portion of the bolt, wherein the shared base has a bolt-hole penetrating there-through and a second collar separated from the shared base and inserted into the bolt hole to guide the bolt to pass through the shared base, (((wherein the second collar includes a flange portion that is exposed to an outer side of the shared base opposite the intake manifold, and an annular projection is formed on the shared base in a position opposing the flange portion, and wherein one end of the first collar contacts the flange portion and another end thereof contacts a head portion of the bolt))), in combination with the remaining limitations set forth respectively in Claim 10 are not disclosed nor taught by the prior art. (((Emphasis added on inventive steps limitations)))

      Concerning the closest prior art, (ZHANG – US 2011/0162611 A1), (Mori – US 2004/0079348 A1) and (Niwa – US 2005/0028963 A1) discloses essentially almost all the limitations of claims 1 and 10 as discussed in the non-final office action mailed on January 05, 2022 (Pages 3-6 and 8-11).

However, neither (ZHANG – US 2011/0162611 A1), (Mori – US 2004/0079348 A1) and (Niwa – US 2005/0028963 A1) nor the related prior art discloses a multi-cylinder internal combustion engine wherein the collar includes a flange portion that is exposed to an outer side of the shared base opposite the intake manifold, and an annular projection is formed on the shared base in a position opposing the flange portion, and wherein a through-hole for a bolt is formed in the flange-shaped joint portion, and (((a separate collar is inserted into the through-hole such that one end thereof contacts the flange portion and another end thereof contacts a head portion of the bolt))) and/or wherein a first collar is inserted into the through-hole such that one end of the first collar contacts the flange portion and another end the first collar contacts a head portion of the bolt, wherein the shared base has a bolt-hole penetrating there-through and a second collar separated from the shared base and inserted into the bolt hole to guide the bolt to pass through the shared base, (((wherein the second collar includes a flange portion that is exposed to an outer side of the shared base opposite the intake manifold, and an annular projection is formed on the shared base in a position opposing the flange portion, and wherein one end of the first collar contacts the flange portion and another end thereof contacts a head portion of the bolt))). (((Emphasis added on inventive steps limitations)))

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747         

/GRANT MOUBRY/Primary Examiner, Art Unit 3747